Citation Nr: 0617409	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor child.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1959 to March 
1964.  This appeal is from a special apportionment decision 
of the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office.

This is a simultaneously contested claim.  Rules of due 
process governing such claims are in effect.  38 C.F.R. 
§ 19.8 (2005).  A separate remand will issue to the claimant 
in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks a special apportionment of the veteran's 
VA disability compensation on behalf of the veteran's minor 
child based on the child's or her hardship.  Regulation 
provides for such apportionments without regard to any other 
regulation governing apportionments on the basis of the facts 
in the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration will be 
given to such factors as: Amount of VA benefits payable; 
other resources and income of the veteran and those 
dependents in whose behalf apportionment is claimed; and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  38 C.F.R. § 3.451 (2005).

The appellant reported her financial status in August 2004, 
reporting monthly expenses approximately five times her gross 
earning--nearly twice her monthly income if the veteran's 
current child support payments are included.  She provided no 
information about how she made up the difference.

In February 2004, the appellant reported that her earning 
were limited because a doctor had ordered that she not work 
any more.  She has not produced the doctor's order.  In 
January 2005 she reported that she lost her job because her 
company "downsized."  She also has not produced any 
statement from a prior employer confirming her loss of 
employment.  This information would corroborate her reported 
limitation on her earning capacity and current employment 
status, which would in turn support her allegation of 
hardship.

The appellant submitted notarized statements showing the 
veteran's agreement to make a monthly payment towards a 
specific medical bill and to make weekly child support 
payments.  She reported that he has stopped the medical 
payments.  She has not produced evidence that there is still 
a balance due on the specific obligation the veteran agreed 
to pay.

The legal basis of the veteran's child support payment is not 
of record.  It would assist adjudication of the appellant's 
claim if she submitted any court or other legal document 
showing the basis of the veteran's child support and medical 
payments, or the basis for stopping any payment. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the claimant to provide the 
medical statement explaining the medical 
basis for her limitations in employment 
from the doctor who ordered the appellant 
to limit her employment, as she reported 
in her February 2004 statement, either 
directly from the appellant or, upon her 
authorization, from the doctor.

2.  Ask the appellant for a statement from 
her former employer confirming the 
appellant's loss of employment in or about 
January 2005.

3.  Ask the appellant for any court or 
other legal document setting forth the 
amount and duration of monetary payments 
the veteran is obligated to make to the 
claimant on behalf of his minor child in 
her custody.

4.  Obtain from the appellant evidence of 
an existing obligation to Pediatric Clinic 
for the birth and after care of the 
veteran's child as identified in the 
notarized statement of August 2001.

5.  Upon completion of the development 
ordered in this remand and the development 
ordered in the separate remand regarding 
development of evidence from the claimant, 
readjudicate the claims at issue with 
consideration of 38 C.F.R. § 3.451 (2005).  
Provide the appellant and any 
representative she may obtain an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





